Under the particular and unusual circumstances of this case, and based upon our independent review of the record, we agree with assigned counsel that there are no nonfrivolous issues which can be raised on appeal (see Matter of Justina Rose D., 28 AD3d 659 [2006]; Matter of Paul Michael L., 305 AD2d 684 [2003]; Matter of Jacque Dominic J., 264 AD2d 845 [1999]; Mat*886ter of LaRose v Wright, 271 AD2d 610, 611 [2000]). At the hearing, the appellant adduced no evidence to support his petition for visitation with his daughter, who is now 13 years old. All of the evidence adduced compelled the conclusion that visitation between the appellant and the subject child was not in her best interest (see Domestic Relations Law § 240; Debra H. v Janice R., 14 NY3d 576 [2010], cert denied 562 US —, 131 S Ct 908 [2011]). Accordingly, given the evidence, any determination other than one denying the father’s petition for visitation would have been an abuse of discretion as a matter of law, and any argument to the contrary would be frivolous.
Therefore, counsel’s application for leave to withdraw as counsel to the father is granted (see Anders v California, 386 US 738 [1967]). Skelos, J.E, Balkin, Leventhal and Sgroi, JJ., concur.